PER CURIAM.
This cause having heretofore been submitted to the Court on petition for writ of certiorari upon the transcript of record and briefs and argument of counsel for the respective parties, to review the order of the Florida Industrial Commission in said cause, bearing date July 2, 1970, and the petitioner having failed to show that the essential requirements of law have been violated, it is
Ordered that said petition be and the same is hereby denied. See Howell v. Cottage-Ette Mfg. Co., 186 So.2d 1 (Fla.1966); Florida Cartage Company v. Tyler, 90 So. 2d 291 (Fla. 1956).
ROBERTS, C. J., and ERVIN, CARLTON and DEKLE, JJ., concur.
DREW, J. (Retired), concurs specially with opinion.